Dear Mr. Rowland:
Your opinion request to the Attorney General has been referred to me for response.  You state that you are an elected Alderman of the Town of Lake Providence and are having difficulty getting access to financial reports of the town.  Your question is:
     Are the payroll and water bill collection records available for inspection by a town alderman?
For the reasons that follow, it is clear that the payroll and water bill collection records of the Town are "public records" and therefore available for inspection by any person.
Louisiana's public records law, LSA R.S. 44:1-44:42 covers this subject. The documents referred to in your request are public records under LSA R.S. 44:1(2).  The town is a public body under LSA R.S. 44:1(1).
The right to examine public records is enumerated in LSA R.S.44:31 which reads as follows:
 44:31 Except as otherwise provided in this chapter or as otherwise specifically provided by law, and in accordance with the provisions of this chapter any person of the age of majority may inspect, copy or reproduce or obtain a reproduction of any public record.
The records in your request are not exempted by any provision of the Act. Certain personal information regarding employees, such as home addresses and telephone numbers are exempted by LSA R.S.44:11.
The procedures for examining public records are set forth in LSA R.S. 44:32-37 and enable any person, as defined in R.S. 44:31 to examine those records, including Alderman.
Trusting the above is helpful to your inquiry, we remain
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr